 

Exhibit 10.1




SETTLEMENT AND RELEASE AGREEMENT




This Settlement and Release Agreement (this “Agreement”) is dated as of October
22, 2019 (the “Effective Date”), by and between GrowLife Innovations, Inc., a
Washington corporation, (“Transferor” or “GrowLife”), and All Commercial Floors,
Inc., a Texas corporation, (“Transferee” or “ACF”). Transferor and Transferee
may collectively be referred to herein as the “Parties” or individually as
“Party.”




RECITALS




WHEREAS, Transferor acquired a patent from, Mr. David Reichwein, a Pennsylvania
resident, GIP International Ltd, a Hong Kong corporation and DPR International
LLC, a Pennsylvania limited liability corporation, as set forth in that certain
Asset Purchase Agreement dated October 2, 2017.




WHEREAS, the parties entered into a Lease Agreement (“Lease”) on October 9,
2017, in which Transferor agreed to pay to Transferee a sum of $15,000.00 per
month, for a minimum period of sixty (60) months;




WHEREAS, Transferor has failed to make the payments and/or otherwise fulfill its
obligations as set forth in the Lease and is currently in breach thereof;




WHEREAS, there is presently a dispute between the Parties regarding GrowLife’s
non-payment of approximately $110,000.00 (one-hundred ten thousand dollars) in
back-rent and related Lease expenses, the Advances as described below and Shares
which are alleged to have been promised but undelivered (collectively, the
“Dispute”);




WHEREAS, ACF was due a Lease Security Deposit of $15,000, to be paid in the form
of either 2,500,000 shares of GrowLife stock or direct cash payment of such
Lease Security Deposit. ACF was not paid the Lease Security Deposit, in either
the form of cash or stock;




WHEREAS, upon GrowLife’s lease default, ACF has the ability to accelerate the
remaining monthly rent balances due under the Lease, a total of $645,000.00
immediately due and owing;




WHEREAS, in or about October 2017, ACF advanced GrowLife $110,000.00 (the
“Advance”) in the form of initial inventory purchases for GrowLife allowing
GrowLife to complete its initial orders;




WHEREAS, in consideration of such Advance, ACF was to receive 6,250,000 shares
of GrowLife class A common stock valued at $.006 per share and did not receive
such shares and 2,000,000 shares of GrowLife class A common stock from GrowLife
principal, David Reichwein, and did not receive such shares (collectively the
“Shares”);




WHEREAS, GrowLife is the owner of intellectual property and other assets, as
further described herein;




WHEREAS, GrowLife and ACF desire to settle and compromise the Dispute arising
out of the breach of the Lease, Advance and the Shares;




WHEREAS, in consideration for releasing GrowLife from any and all debts owed
under the Lease, Advance, Shares, and Dispute as described herein, GrowLife
desires to and does hereby assign and transfer to ACF all right, title, and
interest to the Assets described on Exhibits A-C; and




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 1 of 16

--------------------------------------------------------------------------------




WHEREAS, the Parties declare and represent that they are executing this
Agreement wholly upon their own volition, judgment, belief and knowledge and
that this Agreement is made without reliance upon any statement or
representation of another Party or any other person or entity, and further
declare and represent that no promise, inducement, or agreement not herein
expressed has been made to them.




NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
hereby is acknowledged, and intending to be legally bound, the Parties hereby
agree as follows:




ARTICLE I

DEFINITIONS




1.01  Defined Terms.  As used herein, the terms below shall have the following
meanings.  Any of such terms, unless the context otherwise requires, may be used
in the singular or plural, depending upon the context.




“Affiliate” shall mean a Person that directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a
specified Person.




“Bill of Sale” shall mean the Bill of Sale, in the form attached hereto as
Exhibit A, to be executed at Closing by Transferor in favor of Transferee.




“Intellectual Property Rights” shall mean any and all patents, patent
applications, trademarks, trademark applications, trade secrets, copyrights,
goodwill, or related intangible assets.  Intellectual Property rights expressly
includes any continuation, divisional, continuation in part, or international
patent and trademark applications based on any of the patents, patent
applications, or trademarks set forth in the Exhibits.




“Person” shall mean any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity or governmental authority.




“Transferred Assets” shall mean all of Transferor’s and Transferor’s Affiliates’
right, title and interest in, to and under the assets defined in Section 2.01
herein.




ARTICLE II

RELEASE AND TRANSER OF ASSETS




2.01  Transfer of Assets. Upon the terms and subject to the conditions set forth
herein, and for the release of the claims further set forth herein, on the
Effective Date, Transferor agrees to transfer or cause to be transferred to
Transferee, the consideration being the release of all claims Transferee may
have against Transferor with regard to the Lease, and Transferee agrees to
receive from Transferor, in as-is condition, free and clear, all of Transferor’s
right, title and interest in, to and under the following assets and rights of
Transferor (collectively, the “Transferred Assets”):




 

(a)

all of the inventory as set forth in Exhibit A (the “Inventory”) pursuant to all
prior invoices, paid or unpaid, to which Transferor shall retain for sale to
third-parties, Transferor having the sole right to all funds received therefrom;

 

 

 

 

(b)

all of the equipment, as set forth in Exhibit B, (the “Equipment”);

 

 

 

 

(c)

all of the intellectual property, as set forth in Exhibit C (the “Intellectual
Property”);




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 2 of 16

--------------------------------------------------------------------------------




 

(d)

all of Transferor’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Transferred Assets.




2.02  Other Assets and Excluded Assets. It is the Parties’ intent that all
GrowLife Assets relating to its flooring business, including, but not limited to
inventory; property, plant and equipment; intellectual property; all outstanding
accounts receivables; customer lists; related books and records; and other
assets relating to GrowLife’s flooring business be transferred to Transferor as
part of this Agreement. Other than the Transferred Assets set forth herein or
those other Assets relating to GrowLife’s flooring business, Transferee
expressly understands and agrees that it is not receiving or otherwise
acquiring, and Transferor is not transferring, selling or assigning, any other
assets of Transferor, and all such other assets shall be excluded from the
Transferred Assets (the “Excluded Assets”).




2.03  Consideration. In exchange for the Transferred Assets, Transferee shall
release and forever discharge the obligations of Transferor for any and all
debts owed to Transferee for the amounts owed under that certain lease dated
October 9, 2017, attached hereto as Exhibit D (the “Lease”), including all
deposits, past due or future-owed rents, and all advanced amounts, as further
described in Section 2.04, the Advance, the Shares, and Dispute thereof, and any
and all other matters now existing or hereinafter arising in relation thereto.




2.04  Mutual General Release.  Other than the obligations set forth herein, the
Parties further agree as follows:




 

(a)

Release by ACF.  With the exception of the obligations set forth in this
Agreement the Transferee hereby, jointly and severally hereby discharges and
fully releases Growlife and its current and former officers, directors,
employees, shareholders, note holders, attorneys, assigns, agents,
representatives, predecessors and successors in interest, from any and all
claims, demands, obligations, or causes of action heretofore or hereafter
arising out of, connected with, or incidental to the Lease, Advance, the Shares,
and Dispute, and any and all other matters now existing or hereinafter arising
in relation thereto.

 

 

 

 

(b)

Release by Growlife.  With the exception of the obligations set forth in this
Agreement, GrowLife hereby discharges and fully releases the Transferee and
their current and former officers, directors, employees, shareholders, note
holders, attorneys, assigns, agents, representatives, predecessors and
successors in interest, from any and all claims, demands, obligations, or causes
of action heretofore or hereafter, including, but not limited to those arising
out of, connected with, or incidental to the Lease, Advance, the Shares, and
Dispute and any and all other matters now existing or hereinafter arising in
relation thereto. GrowLife further discharges and fully releases the Transferee
and their current and former officers, directors, employees, shareholders, note
holders, attorneys, assigns, agents, representatives, predecessors and
successors in interest, from any and all claims, demands, obligations, or causes
of action heretofore or hereafter, including, but not limited to those arising
out of, connected with, or incidental to the transfer of Assets from GrowLife to
Transferee.




ARTICLE III

CLOSING




3.01  Closing. The closing of the Transferred Assets (the “Closing”) shall take
place at the offices of Growlife, no later than 11:00am U.S. Pacific Standard
Time on August 30, 2019 (or such other day as the Parties shall agree) following
the satisfaction or waiver of the conditions set forth herein. All transactions
contemplated herein to occur on and as of the Closing Date shall be deemed to
have occurred simultaneously and to be effective as of the close of business on
such date.  The date on which the Closing actually occurs hereinafter is
referred to as the “Closing Date.”




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 3 of 16

--------------------------------------------------------------------------------




3.02  Closing Deliverables.




 

(a)

At the Closing, Transferor shall deliver to Transferee the following:




(i) a bill of sale in the form of Exhibit E hereto (the “Bill of Sale”) and duly
executed by Transferor, transferring the Transferred Assets to Transferee;




(ii) a complete copy of the Exhibits setting forth, among other things, the
Transferred Assets;




(iii) the Transferred Assets ready for pick-up/transport by Transferee, as
necessary;




(iv) executed assignments transferring all of the Intellectual Property from
GrowLife to ACF; and




(v) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Transferee, as may
be required to give effect to this Agreement.




 

(b)

At the Closing, Transferee shall deliver to Transferor the following:




(i) fully executed copy of this Agreement; and




(ii) a closing invoice showing a $0 balance owed by Transferor for any and all
obligations under the Lease.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF TRANSFEROR




Transferor hereby represents and warrants to Transferee, as of the date hereof,
as follows:




3.01  Title to Transferred Assets.  Transferor has good and marketable title to
all of the Transferred Assets, free and clear of any and all liens,
encumbrances, or claims. GrowLife shall indemnify and hold harmless ACF from any
claims out of or relating to any such assignment or transfer, or for any such
purported or attempted assignment or transfer, of any assets, claims or other
matters released herein.




3.02  NO OTHER REPRESENTATIONS OR WARRANTIES – TRANSFERRED ASSETS SOLD AS-IS.
 OTHER THAN THE WARRANTY OF TITLE IN SUBSECTION 3.01 ABOVE, TRANSFEROR MAKES NO
EXPRESS WARRANTIES WHATSOEVER. NO WARRANTIES, INCLUDNG, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT SHALL BE IMPLIED.  The Transferred Assets are offered and sold
“AS IS WHERE IS” and “WITH ALL FAULTS.”  The Transferor shall not be responsible
for damages of any kind (included, but not limited to, direct, incidental,
indirect, special or consequential losses or damages) to anyone for any
deficiencies, defects or failure of any of the Transferred Assets for any
reason.  Transferee assumes all risks of loss after Transferred Assets are
delivered to Transferee. The employees and/or representatives of Transferor are
not authorized to make any statements as to the quality and condition of the
Transferred Assets being offered for sale, other than the written statements
made in this Agreement. Transferee acknowledges that any such statement, if
made, will not be binding on the Transferor.




3.03  Technical Information. Any technical information or assistance (including
drawings) heretofore or hereafter furnished by Transferor is not a description
or specification of the material delivered. Any such information or assistance
is given and accepted at Transferee’s risk and Transferor shall not be
responsible or liable for the information or assistance given or the results
thereof. In the event any quantity of material deliverable hereunder violates or
fails to comply with any applicable governmental law, regulation, ordinance,
standard or decree relating to pollution, ecology or environmental matters,
either party shall have the right to terminate this Agreement with respect to
said material by written notice to the other party.




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 4 of 16

--------------------------------------------------------------------------------




ARTICLE V

REPRESENTATIONS AND WARRANTIES OF TRANSFEREE




The Transferee represents and warrants to Transferor that the statements
contained in this Article V are true and correct as of the date hereof.




5.01  Organization and Authority of Transferee. Transferee is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Texas.




5.02  Authority of Transferee. Transferee has all necessary corporate power and
authority to enter into this Agreement to carry out its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery by Transferee of this Agreement and the
performance by Transferee of its obligations hereunder and thereunder and the
consummation by Transferee of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Transferee. This Agreement has been duly executed and delivered by Transferee,
and (assuming due authorization, execution and delivery by Transferor) this
Agreement constitutes a legal, valid and binding obligation of Transferee
enforceable against Transferee in accordance with its terms.




5.03  Independent Investigation. Transferee has conducted its own independent
investigation, review and analysis of the Transferred Assets, and acknowledges
that it has been provided adequate access to the personnel, properties, assets,
premises, books and records, and other documents and data of Transferor for such
purpose. Transferee acknowledges and agrees that: (a) in making its decision to
enter into this Agreement and to consummate the transactions contemplated
hereby, Transferee has relied solely upon its own investigation; and (b) neither
Transferor nor any other Person has made any representation or warranty as to
Transferor, the Transferred Assets, or this Agreement, except as expressly set
forth in Article IV of this Agreement.




ARTICLE VI

COVENANTS




6.01  Termination of Employees. Transferee shall have no responsibility for, and
Transferor shall terminate the employment of, all employees who are currently
working at the Premises, as defined in the Lease. Transferee has the right, but
not the obligation, to hire any such terminated employees without regard to or
interference from Transferor.




6.02  Confidentiality. The parties shall keep this Agreement and its terms
confidential, but any party may make such disclosures as it reasonably considers
are required by law.  In the event that the transactions contemplated by this
Agreement are not consummated for any reason whatsoever, the parties hereto
agree not to disclose or use any confidential information they may have
concerning the affairs of other parties, except for information which is
required by law to be disclosed.  Confidential information includes, but is not
limited to, financial records, reports, plans, proposals, financial information,
machinery, tools, models, molds, or other items related to the Transferred
Assets. If this Agreement is, for any reason, terminated prior to the Closing,
the provisions of this Section 6.02 shall nonetheless continue in full force and
effect.




6.03  Further Assurances. Following the Closing, each of the Parties hereto
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
transaction documents.




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 5 of 16

--------------------------------------------------------------------------------




ARTICLE VII

INDEMNIFICATION




7.01  General. Subject to the other provisions of this Article 7, GrowLife shall
defend, indemnify and hold harmless, Transferee and its respective directors,
officers, employees, managers, members and Affiliates (the “Buyer Indemnified
Parties”) from and against any and all Losses suffered or incurred by them as a
result of or arising out of:




 

a)

the falsity or incorrectness of or breach of any representation or warranty of
GrowLife in this Agreement;

 

b)

the failure by GrowLife to perform any covenant or agreement applicable to it in
the Transactions;

 

c)

any obligation, liability or claim relating to the ownership of the Assets
and/or intellectual property or operation of the Business or the Acquired Assets
prior to the Effective Time; and; or

 

d)

any expenses, damages, claims, suits, action, judgments, and/or costs
whatsoever, including attorney’s fees, arising out of, or in any way connected
with, any claim or action arising out of the Assets or Transferee’s business
activities prior to closing and/or performance under the Agreement.




7.02  Method of Asserting Claims.  All claims for indemnification under this
Article 7 shall be asserted and resolved as follows:




 

a)

Claims Other Than Third Party Claims.  In the event any Indemnified Party should
have a claim under this Article 7 against an Indemnifying Party that does not
involve a Third Party Claim, the Indemnified Party shall promptly give written
notice and the details thereof, including copies of all relevant information and
documents (collectively, an “Indemnity Notice”), to the Indemnifying Party
within a period of thirty (30) days following the discovery of the claim by the
Indemnified Party (the “Claim Notice Period”). The failure by the Indemnified
Party to give the Indemnity Notice within the Claim Notice Period shall not
impair the Indemnified Party’s rights hereunder except to the extent (and only
to the extent) that the Indemnifying Party demonstrates that it has been
materially prejudiced thereby.

 

b)

Third Party Claims. If any claim or demand in respect of which an Indemnified
Party might seek indemnity under this Article 7 is asserted against such
Indemnified Party by a Person other than a Transferor Indemnified Party or a
Transferee Indemnified Party (as applicable) (a “Third Party Claim”), the
Indemnified Party shall give written notice and the details thereof including
copies of all relevant pleadings, documents and information (collectively a
“Third Party Claim Notice”) to the Indemnifying Party within a period of twenty
(20) days following the assertion of the Third Party Claim against the
Indemnified Party (the “Third Party Claim Notice Period”). If the Indemnified
Party fails to provide the Third Party Claim Notice within the Third Party Claim
Notice Period, the Indemnifying Party will not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent (and only
to the extent) that the Indemnifying Party’s ability to defend has been
materially prejudiced by such failure of the Indemnified Party. The Indemnifying
Party will notify the Indemnified Party within a period of ten (10) days after
the receipt of the Third Party Claim Notice by the Indemnifying Party (the
“Third Party Claim Response Period”) whether or not the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.

 

 

 

 

 

If the Indemnifying Party notifies the Indemnified Party within the Third Party
Claim Response Period that the Indemnifying Party desires to defend the
Indemnified Party against the Third Party Claim, then the Indemnifying Party at
its sole cost and expense shall defend, with counsel reasonably satisfactory to
the Indemnified Party, such Third Party Claim by all appropriate proceedings,
which proceedings will be diligently prosecuted to a final conclusion or will be
settled at the discretion of the Indemnifying Party (with the consent of the
Indemnified Party, which shall not be unreasonably withheld). The Indemnified
Party will




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 6 of 16

--------------------------------------------------------------------------------




 

 

cooperate in such defense at the sole cost and expense of the Indemnifying
Party. The Indemnified Party may, at its sole cost and expense, at any time
prior to the Indemnifying Party’s delivery of the notice referred to in the last
sentence of the preceding paragraph, file any pleadings or take any other action
that the Indemnified Party reasonably believes to be necessary or appropriate to
protect its interests. The Indemnified Party, at its expense, may participate
in, but not control, any defense or settlement of any Third Party Claim
conducted by the Indemnifying Party pursuant to this Section. Notwithstanding
the foregoing, if the named parties to any proceeding include both the
Indemnified Party and the Indemnifying Party and, in the reasonable opinion of
counsel to the Indemnified Party, representation of both parties by the same
counsel would be in conflict or otherwise inappropriate due to actual or
potential differing interests between them, then the Indemnified Party shall be
entitled to retain separate counsel for the Indemnified Party, at the expense of
the Indemnifying Party (provided that the costs and expenses of such separate
counsel are reasonable).

 

 

 

 

 

If the Indemnifying Party fails to notify the Indemnified Party within the Third
Party Claim Response Period that the Indemnifying Party desires to defend the
Third Party Claim or if the Indemnifying Party gives such notice but fails to
prosecute diligently or settle the Third Party Claim, then the Indemnified Party
shall defend, at the sole cost and expense of the Indemnifying Party, the Third
Party Claim by all appropriate proceedings, which proceedings will be prosecuted
by the Indemnified Party in a reasonable manner and in good faith or will be
settled at the discretion of the Indemnified Party (with the consent of the
Indemnifying Party, which shall not be unreasonably withheld). The Indemnifying
Party shall be responsible for all fees, including attorneys’ fees, associated
with the Indemnifying Party’s obligations to indemnify the Indemnified Party. In
addition to all other obligations herein, the Indemnifying Party shall be solely
responsible for and pay all legal expenses, costs of collection, court costs and
reasonable attorney’s fees relating to enforcing any provision of this
Agreement, including the indemnification provisions set forth herein.




7.03  Survival. The provisions of this section shall survive any termination or
expiration of this Agreement.




ARTICLE VIII

TERMINATION




8.01  Termination. This Agreement may be terminated at any time prior to the
Closing by the mutual written consent of Transferor and Transferee. In the event
of the termination of this Agreement in accordance with this Article, this
Agreement shall forthwith become void and there shall be no liability on the
part of any Party hereto except with respect to confidentiality as set forth in
Section 6.02.




ARTICLE IX

MISCELLANEOUS




9.01  Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred.




9.02  Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 7 of 16

--------------------------------------------------------------------------------




(receipt requested); (c) on the date sent by facsimile or e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 9.02):




 

If to Transferor:

GrowLife Innovations, Inc.

Attn: Mark Scott

5400 Carillon Point

Kirkland, WA 98033

E-mail:  mscott@growlifeinc.com

 

 

 

 

with a copy to:

Horwitz + Armstrong, A Prof. Law Corp.

Attn: Jessica M. Lockett, Esq.

14 Orchard Suite 200

Lake Forest, CA 92630

Facsimile: 949-540-6578

E-mail: jlockett@horwitzarmstrong.com

 

 

 

 

If to Transferee:

All Commercial Floors, Inc.

Attn: Kevin Jones

1313 Avenue R

Grand Prairie, TX 75050

El Cajon, CA 92020

E-mail:  kevin@acfteam.com

 

 

 

 

With a copy to:

AdamsIP, LLC

Attn:  J. Hunter Adams, Esq.

453 Dauphin Street

Second Floor

Mobile, AL 36602

Facsimile: 888-698-7563

E-mail: hunter@adamsiplaw.com




9.03  Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Disclosure Schedules and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.




9.04  Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.




9.05  Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 8 of 16

--------------------------------------------------------------------------------




determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.




9.06  Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties to this Agreement with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter.




9.07  Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.




9.08  No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.




9.09  Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by
any Party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.




9.10  Governing Law; Mediation; Submission to Jurisdiction; Waiver of Jury
Trial.




(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas without giving effect to any choice or conflict of
law provision or rule, or any other jurisdiction.




(b)  In the event that any disputes arise between the Parties with respect to
this Agreement, the Parties acknowledge and agree that prior to initiating any
Dispute regarding such dispute, they shall submit their dispute to a mutually
agreeable mediator in Dallas County, Texas for purposes of conducting
non-binding mediation in an effort to resolve the dispute without the necessity
of Dispute.




(c)  Any action or proceeding seeking to enforce any provision of, or based on
any right arising out of, this Agreement, which is not able to be settled in
mediation, may be brought against any of the parties in the courts of the State
of Texas, County of Dallas, and each of the parties consents to the jurisdiction
of such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.




9.11 Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the Parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 9 of 16

--------------------------------------------------------------------------------




9.12  Publicity.  Transferor is expressly allowed to issue press releases and
make public statements regarding the transactions contemplated hereby, and that
ACF is the new owner of the Intellectual Property and Assets.




9.13  Bulk Transfer Laws.  The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Transferred Assets to Transferee.




9.12  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.




SIGNATURE PAGE FOLLOWS




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 10 of 16

--------------------------------------------------------------------------------




SIGNATURE PAGE TO

SETTLEMENT AND RELEASE AGREEMENT




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.







TRANSFEROR

TRANSFEREE

 

 

GROWLIFE INNOVATIONS, INC.

ALL COMMERCIAL FLOORS, INC.

 

 

By: /s/ Marco Hegyi

By: /s/ Kevin Jones

 

 

Name: Marco Hegyi, signed September 6, 2019

Name: Kevin Jones

 

 

Title: Chief Executive Officer

Title: President




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 11 of 16

--------------------------------------------------------------------------------




EXHIBIT A:  INVENTORY




[ex_10-1exhibita.gif]




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 12 of 16

--------------------------------------------------------------------------------




EXHIBIT B:  EQUIPMENT




[ex_10-1exhibitb.gif]




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 13 of 16

--------------------------------------------------------------------------------




EXHIBIT C:  INTELLECTUAL PROPERTY




#

USPTO TRADEMARKS

1

US Registration No.

4235145

2

US Registration No.

4235146

3

US Registration No.

4251234

4

US Registration No.

4102354

5

US Registration No.

4415285

6

US Registration No.

4621463

7

US Registration No.

3813361

8

US Registration No.

4382220

9

US Application No.

88368496

USPTO PATENTS

1

US Registration No.

D681237

2

US Registration No.

D681238

3

US Registration No.

D680666

4

US Registration No.

D680667

5

US Registration No.

D680668

6

US Registration No.

D680669

7

US Registration No.

D680239

8

US Registration No.

D680240

9

US Registration No.

8298650

10

US Registration No.

8512848

11

US Registration No.

8703275

12

US Registration No.

8815370

13

US Application No.

13362581

CANADIAN PATENTS

1

CAN Registration No.

2796927




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 14 of 16

--------------------------------------------------------------------------------




EXHIBIT D:  LEASE




Not included.




GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 15 of 16

--------------------------------------------------------------------------------




EXHIBIT E: BILL OF SALE




This Bill of Sale (“Bill of Sale”) is entered into as of October 22, 2019, by
and between GrowLife Innovations, Inc., a Washington corporation, (the
“Transferor”) and All Commercial Floors, Inc., a Texas corporation, (the
“Transferee”).




WHEREAS, the Transferor and Transferee are parties to that certain Settlement
and Release Agreement, the terms of which are incorporated herein, dated October
22, 2019 (the “Agreement”), pursuant to which the Transferor will transfer to
Transferee all of Transferor’s respective right, title and interest in and to
the Transferred Assets as set forth in the Agreement;




WHEREAS, unless otherwise defined herein, capitalized terms used in this Bill of
Sale shall have the meanings ascribed to them in the Agreement.




NOW, THEREFORE, BE IT KNOWN THAT:




1.         Transferor hereby grants, bargains, sells, transfers, assigns, sets
over, conveys and delivers to Transferee all of Transferor’s right, title and
interest, in and to the Transferred Assets.




2.         Transferee hereby acknowledges that Transferor is making no
representation or warranty with respect to the assets being conveyed hereby
except as specifically set forth in the Agreement.




3.         Transferor agrees to furnish to Transferee all such resolutions,
certificates, other documents and access to information as Transferee may from
time to time reasonably request to evidence, confirm and fully implement the
transfer of the Transferred Assets evidenced by this Bill of Sale.




4.         Unless otherwise defined herein, capitalized terms shall have the
meanings given to such terms in the Agreement.




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.




TRANSFEROR

TRANSFEREE

 

 

GROWLIFE INNOVATIONS, INC.

ALL COMMERCIAL FLOORS, INC.

 

 

By: /s/ Marco Hegyi

By: /s/ Kevin Jones

 

 

Name: Marco Hegyi, signed September 6, 2019

Name: Kevin Jones

 

 

Title: Chief Executive Officer

Title: President








GrowLife Innovations, Inc. and All Commercial Floors, Inc. – Settlement and
Release Agreement

Page 16 of 16

--------------------------------------------------------------------------------